DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and arguments presented 3/21/2022 have been reviewed.  Amendments and arguments overcome the previous claim objections, 112(f) invocation, 112(a), 112(b), and 101 rejections.  All of these previous rejections are removed.   The previous art rejections are maintained with modifications made only based on applicant’s claim language.

With respect to the art rejection, applicant argues that Sturlaugson shows evaluating the “accuracy of the machine learning models 32” rather than the accuracy of the “effects and efficiencies of a warm-up operations”.   It is noted that the claims in this application are not written to improvements in machine learning.  The machine learning claim elements are “black box” type claim elements with inputs and outputs (and the data being used to further train the system) but no claim elements detailing what happens to the input data in order to be transformed into output data.     Sturlaugson shows a generic machine learning system where multiple types of machine learning models are used and evaluated in order to determine which one operates best for the given application.  However, this concept of evaluating multiple machine learning models in parallel is above and beyond what is claimed by applicant.   Sturlaugson should only be viewed as showing that basic machine learning is well known for taking input data (temperature as claimed), a setting (parameter values claimed – claim 3 states spindle speed, feed rate, or repetitions), discovering output data from the system, training the system using this data, and deploying the trained system to determine the best input settings for future input data to achieve the desired output data.   Applicant is directed to paragraphs 0002-0004 which detail the known basics of machine learning.     This combination of references is a direct application of one known method of control decision making (machine learning of Sturlaugson) into a more basic control system (warm-up time calculations shown in Fujimoto).  
Applicant’s arguments with regard to the Watanabe and Mizobuchi references attack the references individually without any discussion of what one of ordinary skill in the art would find to be obvious when viewing the teachings of the references as a whole in combination with the teachings of the primary references.
This application has been taken over by Primary Examiner Michael Masinick.   It is noted that the Aizawa and McArthur references are removed from the previous rejection as they are not necessary for the claims to be read upon by the combination of Fujimoto and Sturlaugson.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (US 20150338841 A1) in view of Sturlaugson (US 20160358099 A1).

Regarding claims 1 and 7, Fujimoto teaches a warm-up evaluation device and method comprising a processor, the processor being configured to:  (a machine tool having a warming-up function of driving a movable unit of the machine tool to perform warm up, paragraph [0009]) acquire temperature data of a machine prior to performing a warm-up operation (Temperature measurement unit acquires atmospheric temperature which is a current temperature around the machine tool as temperature information, paragraph [0044]); acquire parameter values set in a program for performing the warm-up operation (a program storage unit that stores a warm-up operation program including a parameter that can change a warm-up operation period); acquire on or more plurality of pieces of evaluation data for evaluating a result of the warm-up operation (based on the acquired atmospheric temperature, the warm-up operation command unit selects the warm-up operation program suitable for the current atmospheric temperature, paragraph [0044]); perform the new warm-up operation on the same or the same type of machines using the parameter values of the selected candidate (“…parameters included in a warm-up operation program are adjusted based on external factors such as atmpspheric temperature and atmospheric humidity measures at the time of starting warm-up operations…” – paragraph 0016).

Fujimoto does not teach the basic concepts of machine learning which include:  update a machine learning model using training data and the parameter values of a plurality of operations performed by the same or the same types of machines as an input and the acquired one or the acquired plurality of pieces of evaluation data of the plurality of operations performed by the same or the same types of machines as output; input candidates for the parameter values to the machine learning model together with the input data and output expected evaluation data when the same or the same types of machines perform a new operation; select one of the candidates based on the expected evaluation data.
Sturlaugson teaches the basic concepts of machine learning including: update a machine learning model using training data and the parameter values of a plurality of operations performed by the same or the same types of machines as an input and the acquired one or the acquired plurality of pieces of evaluation data of the plurality of operations performed by the same or the same types of machines as output (Paragraph 0002 – “One type of machine learning is supervised learning in which a model is trained with a dataset including known output data for a sufficient number of input data.”); input candidates for the parameter values to the machine learning model together with the input data and output expected evaluation data when the same or the same types of machines perform a new operation; (Paragraph 0002- - “Once a model is trained, it may be deployed, i.e., applied to new input data to predict the expected output”); select one of the candidates based on the expected evaluation data (executing the model in an actual application; ie: deployed).
	This combination of references is a direct application of one known method of control decision making (machine learning of Sturlaugson) into a more basic control system (warm-up time calculations shown in Fujimoto).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combine Fujimoto (directed to the warm-up function acquiring temperature and parameter data) to incorporate the teachings of Sturlaugson (directed to a basic machine learning system configured to train, evaluate and produce a performance result) and arrived at a warm-up evaluation device that uses machine learning model where the temperature and parameter data is the input and then the model outputs the evaluated data with the warm-up operation performed by the same or same types of machine tools. One of ordinary skill in the art would have been motivated to make such a combination so that once a machine learning model is trained, it is able to apply new input data to predict the expected output resulting in a more efficient system.
Regarding claim 2, Fujimoto teaches the warm-up evaluation device according to claim 1 (a machine tool having a warming-up function of driving a movable unit of the machine tool to perform warm up, paragraph [0009]), wherein the evaluation data includes at least one of the time or the power consumed for the warm-up operation (paragraph 0072 shows determining the driving time of the motors for warmup operations in advance based on the input temperature).
Regarding claim 3, Fujimoto teaches the warm-up evaluation device according to claim 1 (a machine tool having a warming-up function of driving a movable unit of the machine tool to perform warm up, paragraph [0009]), wherein the parameter includes at least one of a spindle speed (The spindle amplifier receives the spindle speed signal and causes the spindle motor of the machine tool to rotate at the commanded rotational speed, and thereby, drives a tool, paragraph [0037]), a feed rate (A position detector is joined to the spindle motor with gears, belts or the like and outputs a feedback pulse in synchronization with the rotation of the spindle for this position detector, which pulse is fed back to the numerical controller side, paragraph [0037]), and the number of repetitions of the program.

Regarding claim 8, Fujimoto teaches a non-transitory computer-readable medium having a warm- up evaluation program recorded thereon, for causing a computer to function as the warm-up evaluation device according to claim 1 (The CPU included in the machine tool reads and executes a system program for warm-up operation control stored in the ROM, and thereby, operates as a warm-up operation command unit, paragraph [0041]).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (US 20150338841 A1) and Sturlaugson (US 20160358099 A1) further in view of Watanabe (US 20180275629 A1).

Regarding claim 4, Fujimoto teaches The warm-up evaluation device according to claim 1 (a machine tool having a warming-up function of driving a movable unit of the machine tool to perform warm up, paragraph [0009]), wherein the temperature data (Temperature measurement unit acquires atmospheric temperature which is a current temperature around the machine tool as temperature information, paragraph [0044]) includes at least one of a 
Fujimoto and Sturlaugson do not teach temperature of a spindle motor or a temperature of a feed axis motor.
Watanabe teaches temperature of a spindle motor or a temperature of a feed axis motor (spindle motor and a feed axis motor of a machine tool, paragraph [0044] Watanabe teaches acquiring temperature data about a machine element in the machine tool and its surroundings and/or operating state data, paragraph [0053]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combine Fujimoto and Sturlaugson to incorporate the teachings of Watanabe (directed to acquiring the temperature of the spindle motor and feed axis motor) and arrived at a warm-up evaluation device that acquires temperature data of at least one of a temperature of a spindle motor or a temperature of a feed axis motor. One of ordinary skill in the art would have been motivated to make such a combination so that there is more accuracy when selecting the optimal warm-up operation since the temperature of the spindle motor and/or temperature of a feed axis motor is also being used as part of the evaluation calculation.  

Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (US 20150338841 A1) and Sturlaugson (US 20160358099 A1) further in view of  Mizobuchi (US 20180082215 A1).

Regarding claim 5, Fujimoto teaches The warm-up evaluation device according to claim 1 (a machine tool having a warming-up function of driving a movable unit of the machine tool to perform warm up, paragraph [0009])…, 
Sturlaugson teaches wherein the evaluation unit presents a parameter value of which a specific item of any one of pieces of evaluation data has the among parameter values of which the pieces of evaluation data output when a plurality of patterns of predetermined parameter values are input satisfy a predetermined condition (Experiment module is configured to evaluate and/or to validate each trained model to produce a performance result for each machine learning model. Evaluation and/or validation may be performed by applying the trained model to the respective evaluation dataset and comparing the trained model results to the known output values, paragraph [0040]).
Fujimoto and Sturlaugson do not teach highest evaluation value.
Mizobuchi teaches highest evaluation value (the control unit retrieves the evaluation values as the results of the machine learning from the storage unit and searches for a subset of the teacher data which produces a result of the machine learning satisfying a prescribed condition, For example, the control unit searches for a teacher dataset that produces a learning model with the highest evaluation value, paragraph [0051]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combine Fujimoto and Sturlaugson to incorporate the teachings of Mizobuchi (directed to detecting for the highest evaluation value) and arrived at a warm-up evaluation device that use a machine learning model where the evaluation data is calculated and compared among a plurality of warm-up patterns to select the pattern with the highest evaluation value. One of ordinary skill in the art would have been motivated to make such a combination so that there is more accuracy to select the optimal warm-up operation since the warm-up pattern with the highest value is selected. 

Regarding claim 6, Fujimoto teaches the warm-up evaluation device according to claim 1 (a machine tool having a warming-up function of driving a movable unit of the machine tool to perform warm up, paragraph [0009])…, 
Sturlaugson teaches wherein the evaluation unit presents a parameter value of which a (Experiment module is configured to evaluate and/or to validate each trained model to produce a performance result for each machine learning model. Evaluation and/or validation may be performed by applying the trained model to the respective evaluation dataset and comparing the trained model results to the known output values, paragraph [0040]).
Fujimoto and Sturlaugson do not teach a comprehensive evaluation weighted for each item of the evaluation data is the highest among parameter values.
Mizobuchi teaches a comprehensive evaluation weighted for each item of the evaluation data is the highest among parameter values (the control unit retrieves the evaluation values as the results of the machine learning from the storage unit and searches for a subset of the teacher data which produces a result of the machine learning satisfying a prescribed condition, For example, the control unit searches for a teacher dataset that produces a learning model with the highest evaluation value, paragraph [0051]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combine Fujimoto and Sturlaugson to incorporate the teachings of Mizobuchi (directed to detecting for the highest evaluation value) and arrived at a warm-up evaluation device that use a machine learning model where the evaluation data is calculated and compared among a plurality of warm-up patterns to select the pattern with the highest evaluation value. One of ordinary skill in the art would have been motivated to make such a combination so that there is more accuracy to select the optimal warm-up operation since the warm-up pattern with the highest value is selected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MASINICK whose telephone number is (571)272-3746. The examiner can normally be reached M-Th, 8-6, F, 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on (571)270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D MASINICK/            Primary Examiner, Art Unit 2117